DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8, in the reply filed on April 28, 2021 is acknowledged.  Claims 9-11 remain pending but have been withdrawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 references “the misaligned through-hole titanium alloy layer” however applicants claim 1 at lines 1-2 establish ‘misaligned through-hole titanium alloy layers’. Do 
Claim 1 lines 9-11 define a center position by referencing ‘every four though-holes’, however the claim does not clearly define a plurality of through-holes nor how the holes are configured such as to define a center point based on those holes.  Are the through-holes spaces defined by the two openings?  Are the through-holes patterned in a particular way?  Can any four through-holes be chosen to define a center position?  Further clarification is required with respect to the through holes and how they define the claimed center position.
Claim 1 line 13 references “the TiAl-based alloy layers on adjacent sides of the titanium alloy layer” however claim 1 defines more than one titanium alloy layer and does not establish that there is a TiAl-based alloy layer on either side.  If there is more than one titanium alloy layer, are the TiAl-based layers on either side of each titanium alloy layer?
Claim 1 line 15 references ‘the titanium alloy layer’ however the claim defines more than one titanium alloy layer.  Do applicants intend to reference one, both, or either of the titanium alloy layers?
Claim 1 line 17 sets forth “the TiAl-based alloy layer and the titanium alloy layer in the through structure…”  however claim 1 at line 12 requires the through structure to be filled with a TiAl-based alloy.  Do applicants intend to further require that the through structure be filled with a titanium alloy? Do applicants intend the TiAl-based alloy in the through structure to be connected with the titanium alloy of the adjacent titanium alloy layer?
Claims 2 and 3 reference “the TiAl-based alloy layer” however parent claim 1 sets forth ‘TiAl-based alloy layers’.  Given that more than one TiAl-based alloy layer has been defined, 
Claims 4 and 5 reference “the titanium alloy layer” however parent claim 1 sets forth ‘misaligned through-hole titanium alloy layers’.  Given that more than one titanium alloy layer has been defined, it is unclear which titanium alloy layer applicants are referencing or whether applicants’ intend to reference all titanium alloy layers.
Claims 6 and 7 have multiple references to ‘the opening’ however parent claim 1 defines a through structure with two openings.  Do the limitations of claims 6 and 7 as directed to ‘the opening’ apply to a specific opening, either opening or to both openings?
Claim 8 is rejected as depending from one or more claims as rejected above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Adam Krupicka/Primary Examiner, Art Unit 1784